DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04).  As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 9, 12, 15 and 17, the term “join” in the claims is not clear. For purpose of examination, this term is considered as being  - - joint - -.
Regarding claims 6 and 14, the claims uses a linking term “preferably” and this limitation is considered indefinite since the resulting claim does not clearly yet to form the metes and bounds of the patent protection desired.
Claims 2-8,10-16 and 17 are rejected under 112 since they directly or indirectly depend on a rejected claim.
Claims 3 and 11 disclose that the grip portion being biased against the relative twisting so as to return to an untwisted position in the absence of any net twisting force but is it not clear what component and arrangement of the device will allow the grip portion to twist and untwist as recited.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims disclose that the grip portion being biased against the relative twisting so as to return to an untwisted position in the absence of any net twisting force but it not clear from the specification what component and arrangement of the device will allow the grip portion to twist and untwist as recited.  The specification briefly discusses the claims recitation on last paragraph of page 23 and including second paragraph of page 24. It is stated that the device may employ a grip that is able to twist about the axis of the elongate handle member and that the grip my  will be biased against any twisting movement so it will tend to return to centered or neutral position in the absence of any twisting force applied to the grip. Twisting rotation angle ranges of 10-30 degrees, 15-25 degrees, 18-22 degrees is also discussed but the mechanism assembly how this is to be accomplished is not clearly disclosed in the specification. Therefore, there is insufficient structure disclosed to allow one to make use and use this invention without undue experimentation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grip portion being biased as recited in claims 3 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
Regarding claim 10, the claim is missing a period at the end of the sentence. 
Regarding claim 19, the expression “an second end” appears to be a typo. It can be corrected to - - a second end - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 9, 10, 13, 15, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ferber (US Patent No. 5,536,223).
Regarding claim 1, Ferber discloses a sports training aid (Figure 8) comprising two arm members (212, 212a) joined together at a joint (211), a first of the two arm members extending from the join as an elongate handle member (combination of 213a & 212a) and the second of the two arm members extending from the join as a spacing member (215) and defining a line of extension (“M” as shown in Figure 8) from the joint to a positioning piece (free end element attached to element 212 as shown in Figure 8), wherein the arms are joined so that an angle between the handle member and the line of extension is set or is able to be set to a predetermined angle, the predetermined angle ranging from 30-degrees to 40-degrees (as shown in Figure 8, the device has a pivoting joint that is capable of being arranged to any predetermined angle including the angle range recited in this claim).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 2, the elongate handle member has a defined grip portion (212a is a grip portion), the defined grip portion being shaped to provide one or more hand positions to facilitate a user in gripping the handle member at a predetermined position on the handle member and with a predetermined orientation of the handle member (see Figure 8. The cylindrical shape of 212a is shaped to be gripped by a user).

Regarding claim 5, the spacing member (215) includes an elongate shaft that is telescopically adjustable in length (213) with a locking mechanism to fix the shaft at a desired adjusted length (see elements 216-219 and 221).

Regarding claim 7, the joint is an adjustable member operable to adjust an angle between the two arms and to set the two arms at the predetermined angle (211 as shown in Figure 8 discloses adjustable angle between the two arms as recited), wherein the adjustable member is a hinge that is rotatably adjustable and can be locked to set the two arms at the predetermined angle (135 attached to the hinge/coupling assembly). 

Regarding claim 8, the predetermined angle is substantially equal to 35-degrees (column 3 lines 33-35 discloses that the handles can be adjusted to a desired angle and 35 degree angle is considered as being inherently included).

Regarding claim 9, the elongate handle member (215a, 212a) has a defined grip portion (212a) and extends from the joint along a first axis (axis shown as “N” in Figure 8); the spacing member (215) includes a spacing arm (213) extending from the joint to the positioning piece to define a second axis as the line of extension from the join to the positioning piece (element 215 has an axis and can be considered as a first axis and element 213 has an axis that can be considered as a second axis); and the first and second axes are substantially coplanar (as shown in Figure 8, the first and second axis of elements 215 and 213 are coplanar) and the predetermined angle is the angle between the first axis and the second axis (when the assembly of the components as shown in Figure 8 are arranged in a straight horizontal configuration position for example as shown in Figure 6, the predetermined angle between all the components can be 180 degrees).

Regarding claim 10, the elongate handle member (215,213) has a defined grip portion (212), the defined grip portion being shaped to provide one or more hand positions to facilitate a user in gripping the handle member at a predetermined position on the handle member and with a predetermined orientation of the handle member (see Figure 8).

Regarding claim 13, the spacing arm (15) includes an elongate shaft (213) that is telescopically adjustable in length with a locking mechanism (216-219 and 221) to fix the shaft at a desired adjusted length (see Figure 8).

Regarding claim 15, the elongate handle member (combination of 213a & 212a) and the spacing member (215) are joined by an adjustable member operable to adjust an angle between the handle member and the spacing member and to set a desired fixed angle between the handle member and the spacing member (see angle set and shown in Figure 8), wherein the adjustable member is a hinge that is rotatably adjustable and can be locked to set the handle member and the spacing member at the desired fixed angle (211).

Regarding claim 16, the predetermined angle is substantially equal to 35-degrees (column 3 lines 33-35 discloses that the handles can be adjusted to a desired angle and 35 degree angle is considered as being inherently included).

Regarding claim 17, element 178 as shown in Figure 6 is a shaft extending from the joint and having an end spaced apart from the joint (in column 7 lines 60-65 it is disclosed that the coupling assembly 211 shown in Figure 8 is identical to coupling assembly 111 of device 20) .

Regarding claim 18, a panel at the end of the shaft (the flat component 135 is considered as a panel), the panel is configured to represent a facing direction of a club, a racquet, a bat, or similar equipment to determine whether the facing direction is correctly aligned with an intended facing direction thereof at a critical point of a swing, a stroke, a strike, or other sporting action is being mistimed, misdirected, or both mistimed and misdirected. Regarding the intended use set in the claim, the training device is capable of being used as a panel that is configured to representing a facing direction of an equipment as recited if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 19, Ferber discloses sports training aid (see Figure 8), comprising: an adjustable member (211); an elongate handle member extending from the adjustable member and having a first end spaced apart from the adjustable member (212a); a spacing member  (215) extending from the adjustable member and having a second end spaced apart from the adjustable member (213); a positioning piece at the second end (the component at the free end of 212); wherein the adjustable member is rotatably adjustable to set an angle between the elongate handle member and the spacing member (see Figure 8).
It should be noted that examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 20, the spacing member (215) includes an elongate shaft that is telescopically adjustable in length (213) with a locking mechanism to fix the shaft at a selected length (216-219 and  221); and the adjustable member (211) can be locked to set the angle between the elongate handle member and the spacing member (see Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber.
4Ferber discloses adjustable device as shown in Figure 8  and as discussed in the claims above but does not explicitly disclose the adjustability of the length to be ranging from minimum length of 35 cm – 50 cm  to maximum length range of 70 cm – 100 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide any adjustable range including the recited adjustable ranges  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Struble (US Patent No. 3,184,234).
Ferber does not disclose the positioning piece as a ball. However the use of a ball shape in an exercise device is not a new concept and Struble discloses a ball shaped positioning piece (see element 22 as shown in Figure 1 of the Struble reference). It would have been obvious to one of ordinary skill in the art to substitute the positioning Piece of Ferber with a ball shaped piece to use a known alternative adjustment means. Regarding the intended use set forth in the claim that the device is “configured for positioning piece to be held in contact with a torso of a user”, the training device of Ferber is considered to be capable of being used as recited during training if so desired. Applicant is not claiming a process. Please note the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
 
As best understood claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Horney (US Patent No. 3,132,861).
Ferber discloses the grip portion being capable of being twisted as recited (see Figure 8) but it does not explicitly disclose the grip being biased against relative twisting so as to return to an untwisted position as recited. The recited concept appears to be disclosed in the Horney device since it discloses a spring element in the grip section of the device (see element 17 as shown in Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Ferber device with a grip that twists and untwists in order to prevent the device from being broken  as discussed in column 1 lines 45-47 of the Horney reference.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palotsee (US Patent No. 3,663,019) discloses a training device (see all Figures) comprising a joint (16), two arm members (14,15), positioning piece (41), spacing member telescopically adjustable in length (17), locking mechanism (18).
Bastyr et al. (US Patent No. 6,773,378) discloses a training device (see all Figures) comprising a joint (28,38, 30), two arm members (12,20), positioning piece (36), spacing member telescopically adjustable in length (12), locking mechanism (26a).
Gibson (US Patent No. 4,203,591) discloses a training device (see all Figures) comprising a joint (28,30,32), two arm members (12,14), positioning piece (26) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/
Primary Examiner, Art Unit 3711